Citation Nr: 0016955	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable disability rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on July 13, 1999 and a transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2. The appellant's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000 and 4000 
Hertz, of 48 decibels in the right ear and 59 decibels in 
the left ear, with speech recognition ability of 76 
percent in the right ear and 88 percent in the left ear.

3. The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service 
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85-
4.87, DC 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has claimed that the disabilities 
have worsened since they was last rated; medical evidence has 
been submitted which the appellant believes supports his 
contention.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claims are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999).  In this regard, the Board notes that the veteran was 
provided VA audiometric examinations in June and August 1998 
as well as a personal hearing.  Additionally, the Board finds 
no evidence in the claims file indicating that there may be 
pertinent evidence available but not yet of record.  Thus, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

II.  Regulations

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (1999).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal. The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100  (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (1999).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

The appellant was initially granted service connection for 
bilateral hearing loss by rating decision dated January 1996.  
His hearing loss was evaluated as noncompensable at that 
time.  In March 1998, the appellant filed a claim seeking an 
increase in his disability evaluation for bilateral hearing 
loss.

In June 1998 a VA audiological examination report indicates 
the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
50
65
LEFT
N/A
35
40
65
80

Average puretone thresholds were 45 decibels in the right ear 
and 55 decibels in the left ear with speech recognition 
scores on the Maryland CNC test of 96 percent in the right 
ear and 85 percent in the left ear.

In August 1998, the appellant's hearing was again tested.  
The report of the VA audiological examination indicates the 
following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
45
70
LEFT
N/A
35
45
65
90

Average puretone thresholds were 48 decibels in the right ear 
and 59 decibels in the left ear with speech recognition 
scores on the Maryland CNC test of 76 percent in the right 
ear and 88 percent in the left ear.

The appellant testified that his hearing has worsened over 
the years and that he is unable to distinguish voices in a 
crowd or hear well in his everyday life.  

IV.  Analysis

Applying the audiometric test results of the June 1998 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is I for the right ear and II for 
the left ear.  38 C.F.R. § 4.85, Table VI (1999).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100 (1999).  Under the new regulations that result 
would be the same since the puretone thresholds are not at or 
above 55 decibels at each of the Hertz levels, nor is the 
rating at 1000 Hertz 30 decibels or less at the same time 
that the rating at 2000 Hertz is 70 decibels or higher.

Applying the audiometric test results of the August 1998 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is III for the right ear and III 
for the left ear.  38 C.F.R. § 4.85, Table VI (1999).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100 (1999).  Under the new regulations that result 
would be the same since the puretone thresholds are not at or 
above 55 decibels at each of the Hertz levels, nor is the 
rating at 1000 Hertz 30 decibels or less at the same time 
that the rating at 2000 Hertz is 70 decibels or higher.

The appellant's hearing was tested twice in mid 1998.  Both 
tests show a noncompensable disability evaluation.  The Board 
notes the appellant's testimony regarding his assertions that 
the audiometric examination does not reflect his real-life 
hearing loss, however the regulations provide a framework for 
evaluation of hearing loss claims, and the Board is not free 
to ignore those regulations.  Therefore, considering all the 
evidence, the Board finds that the appellant is not entitled 
to a compensable disability evaluation for his service 
connected bilateral hearing loss.

The Board finds that under the schedular criteria, the 
appellant is entitled to a disability evaluation of 10 
percent.  The appellant may be entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1999).  However, the Board 
finds that application of the extraschedular provisions is 
not warranted in this case.  There is no objective evidence 
that the appellant's service connected bilateral hearing loss 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In light of the above, the claim for a compensable evaluation 
for service connected bilateral hearing loss must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a compensable disability evaluation for 
service connected bilateral hearing loss is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

